Citation Nr: 1424749	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-33 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscon, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Carondelet Heart and Vascular Institute in Tucson, Arizona, on May 25, 2012.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Tucson, Arizona, which denied reimbursement of medical expenses incurred on May 25, 2012, at the Carondelet Heart and Vascular Institute, on the basis of VA facilities deemed to have been feasibly available. The Veteran timely appealed that decision.

The Veteran testified at a Board hearing in July 2013; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On May 25, 2012, the Veteran began having chest pains when he was with his neighbor, who per his request took him to the former Tucson Heart Hospital , now Carondelet Heart and Vascular Institute, which was a half mile away from his house.  The Veteran acknowledged that he was aware that the Tucson VA Medical Center was 12 miles from his house, but given the circumstance and his belief that it was an emergent circumstance, he chose to go to the nearest hospital-Carondelet Heart and Vascular Institute-which was half a mile from his house.  

2.  The Veteran, who has no insurance other than Medicare Part A, incurred the following expenses, for which he is personally liable, for his emergency treatment on May 25, 2012 that were not covered by insurance:  Carondelet Heart and Vascular Institute $2,903.00; Saguaro Emergency Room Physicians $821.00; and Radiology LTD, PLC $23.00.  The total cost of the unreimbursed expenses is shown to be $3,747.00.

3.  VA facilities were not feasibly available on May 25, 2012, such that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life or health. 

4.  The Veteran was enrolled in the VA Health Care System as of May 25, 2012, and had received treatment at a VA treatment facility during the 24 months preceding that date. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized, non-VA medical expenses incurred on May 25, 2012, to the extent not paid or reimbursed through Medicare Part A, have been met under the Millennium Health Care Act.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-08 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 25, 2012, the Veteran began having chest pains when he was with his neighbor, who per his request took him to the former Tucson Heart Hospital, now Carondelet Heart and Vascular Institute, which was a half mile away from his house.  The Veteran acknowledged that he was aware that the Tucson VA Medical Center was 12 miles from his house, but given the circumstance and his belief that it was an emergent circumstance, he chose to go to the nearest hospital-Carondelet Heart and Vascular Institute-which was a half mile from his house.  

The May 25, 2012 emergency room records of treatment from Carondelet Heart and Vascular Institute confirmed that his complaints included sudden onset of chest pain, accompanied by sweating and shortness of breath.  He was asymptomatic since arrival, with labs shown to be OK, although a persistent bradycardia was reported on EKG.  After testing, the Veteran insisted on going home and signed out against medical advice.  He alleges that after being examined and undergoing testing, his pain subsided and that the treating doctor advised that the only concern was his low pulse rate, but that no heart attack had taken place.  Thus, he left on the same day when the condition apparently stabilized and there was no longer an emergent circumstance.

The Veteran has indicated that he has a family history of heart attacks, including a brother who had a fatal attack at age 42 and his father who had yearly attacks for approximately 20 years, as part of his rationale for opting to seek treatment at Carondelet Heart and Vascular Institute, the nearest hospital to him for his symptoms of chest pain.   

The Veteran, who has no insurance other than Medicare Part A, incurred the following expenses for his emergency treatment on May 25, 2012, that were not covered by insurance:  Carondelet Heart and Vascular Institute $2,903.00; Saguaro Emergency Room Physicians $821.00; and Radiology LTD, PLC $23.00.  The total cost of the unreimbursed expenses is shown to be $3,747.00.

The facts of record set forth above, establishes that VA facilities were not feasibly available and that emergent circumstances existed on May 25, 2012, when the Veteran obtained treatment at Carondelet Heart and Vascular Institute, such that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life or health. 

The May 25, 2012 emergency treatment from Carondelet Heart and Vascular Institute, was not for, or adjunct to, a service-connected disability, and was not for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  The appellant was not then a participant in a vocational rehabilitation program.  He also was not then permanently disabled. 

The Veteran was enrolled in the VA Health Care System as of May 25, 2012, and had received treatment at a VA treatment facility during the 24 months preceding that date. 

The Veteran is financially liable to the provider of the hospitalization, testing, and treatment from the May 25, 2012 emergency treatment at Carondelet Heart and Vascular Institute and does not have insurance to defray all or parts or cost of this treatment shown to total $3747.00.

The Veteran is neither shown to have, nor has alleged any remedy against a third party for payment of all or part of the costs of the May 25, 2012 emergency treatment at Carondelet Heart and Vascular Institute. 

The Veteran is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2002) for the May 25, 2012 emergency treatment at Carondelet Heart and Vascular Institute.

In light of the foregoing, entitlement to payment or reimbursement of non-VA medical expenses incurred at Carondelet Heart and Vascular Institute in Tucson, Arizona, on May 25, 2012, is warranted.


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses incurred at Carondelet Heart and Vascular Institute in Tucson, Arizona, on May 25, 2012, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


